Title: To Thomas Jefferson from J. Wheatcroft, 14 April 1793
From: Wheatcroft, J.
To: Jefferson, Thomas



Sr.
Havre Apl. 14th. 1793

I do my self the honour to inclose you a series of News papers, from the date of my last envoy. It is a new established paper and reckoned an exceedinly good one, I have changed it for the Moniter, as our inteligence in this paper is generaly a Day newer.
If you should have received the same paper from any other Friend, hope this will still be an acceptable present to any of your acquaintance in the Country. You will find a great change has happened in the situation of French politics since my last.
In No. 60 and suite you will see an interesting Trial, respecting the Lawrence Capt. White an American Vessel brought in here by the Sans cullotte, which turn’d out in favour of the Captain.
These papers will be forwarded by Capt. Lowe of the Swanwick of Philadelphia who sails this Day. I am Sr. Your most Obedt. Servt

J Wheatcroft père


P.S. We are always perfectly tranquil at Havre.

 